Title: To Benjamin Franklin from William Franklin, 5 January 1773
From: Franklin, William
To: Franklin, Benjamin


Honoured Father,
Burlington Janry. 5, 1773
I am favoured with your Letters by the October and November Packets, and want much for an Opportunity of writing to you safely on several Subjects, but I cannot venture to do it by the Packet, as your Letter by the October Packet came opened to me exactly in the same Manner that mine did to you. And Mr. Todd I hear has wrote to Mr. Foxcroft that his Letters [to] him by the New York Packet were broke open and new seal’d. This makes me now suspect that the Villainy is committed by some Person on this Side the Water; though as Mr. W. told you he had seen all the same Accounts before (relative to the Virginia Claims) and did not chuse to let you read those you received from me, I confess I suspected it was owing to his having had a Sight of my Letters to you, otherwise I think he would out of mere Curiosity have liked to have seen whether I wrote the same Sentiments as Mr. Foxcroft had done. I think the best way is to have the Direction of our Letters by the Packet wrote in a different Hand, and sealed with a different Seal. If mine to you in that Way come safe do let me know. And if each Sheet is sealed it may be better.
I am glad to find that Lord D. has spoke so favourably of me, and am much obliged to you for mentioning me to him in the Manner you have done. I have wrote to him by this Opportunity in favour of Mr. Skinner the Attorney General who requests an Augmentation of his Salary, and have taken Occasion to say a Word or two in my own Behalf. If you have an Opportunity of promoting our Application with his Lordship, Mr. Cooper, or any of our Friends I must beg you will do it.
Enclosed is a Copy of a Letter I have just received from Lord Stirling now in Virginia, who I requested to enquire particularly into the Virginia Claim.
I can only add that Betsy joins me in Duty and the Compliments of the Season. I am, in the greatest Haste Honoured Sir Your ever dutiful Son
Wm: Franklin
 
Addressed: To / Doctor Franklin / Craven Street / London / per Packet
